DETAILED ACTION

This action is in response to the claimed listing filed on 07/26/2022. 
Examiner’s Statement of Reasons for Allowance
Claims 1-9, 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior arts of record taken alone or in combination fail to suggest claimed invention, directed to a computer-implemented method (Claims 1-9), a system (Claims 11-19), and a non-transitory computer-readable medium (Claim 20), for managing an online application database. The claim invention recites, in part, to include at least features,
“…storing, in a memory, at least one application search query that resulted in fewer than
a first threshold number of relevant results and metadata regarding the at least one
application search query;
determining that a count of stored queries exceeds a second threshold number and, in
response, identifying at least one application feature based on query strings from
the stored application search queries;
providing an application build recommendation specifying the at least one application
feature by transmitting the application build recommendation to a computing device associated with a developer account.”, as 

recited in independent claim 1, and similarly in independent claims 11 and 20.

Claims recites the features identified above that have the claimed recitations corresponding to the allowable subject matter issued to the US Patent. The Claims have been subjected to Double Patenting to the US patent, and Applicant has filed the Terminal Disclaimer, approved by TC2100.
Further search is provided; accordingly, the features as recited above are not found in the prior arts of record.

Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



TTV
September 9, 2022
/Ted T. Vo/
Primary Examiner, Art Unit 2191